DETAILED ACTION
The following is a Final Office Action in response to communications filed October 25, 2022.  Claims 1–8 are canceled; and claims 9, 12–18, and 20 are amended.  Currently, claims 9–20 are pending.

Response to Amendment/Argument
In view of Applicant’s amendment, the interpretation of claim 9 as invoking 35 U.S.C. 112(F) is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b), and Applicant is directed to the relevant section below.
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  
Applicant first asserts that, as amended, the claims recite a “manipulation of functions” that do more than integrate the abstract idea into a practical application.  Examiner disagrees.  MPEP 2106.05(c) sets forth that, “[f]or data, mere ‘manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’’ has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).”  As a result, the manipulation of data does not integrate the abstract idea into a practical application under Step 2A Prong Two, and Applicant’s remarks are not persuasive.
Applicant next asserts that the claims require “that different computer components interact with each other”.  To the extent that Applicant intends to assert that the computer architecture either integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea, Examiner disagrees.  Applicant’s Specification discloses a generic and conventional computer implementation.  Further, Applicant’s Specification does not disclose any technical improvements associated with the recited computer implementation.  As a result, the recited computing elements are generic computing components that are merely used as a tool to perform the recited abstract idea.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant’s remarks have been fully considered but are not persuasive.  
Applicant asserts that the Wahlbin reference does not disclose the step of discarding factors because the Wahlbin reference considers all characteristics in sequence.  Examiner disagrees. Wahlbin discloses gathering a set of characteristics relating to an accident and determining a cause of the accident from at least one of the gathered characteristics (see e.g., Wahlbin ¶ 12).  As a result, Wahlbin discloses focusing on at least one characteristic by discarding any irrelevant characteristics.
Wahlbin further discloses a cause decision process that utilizes decision points to evaluate the gathered characteristics (see e.g., Wahlbin ¶ 330).  Although Wahlbin discloses evaluating characteristics in the decision sequence, Examiner submits that characteristics are retained or discarded at each decision point according to the evaluation (see e.g. Wahlbin FIG. 5, 8A–B).  As a result, Applicant’s remarks are not persuasive. 
Applicant’s remaining assertions amount to no more than a general allegation of patentability unsupported by any argument or rationale.  As a result, Applicant’s remarks are not persuasive under 37 C.F.R. 1.111(b) because “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
Accordingly, Applicant’s remarks are not persuasive, and the rejection is maintained and reasserted below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9–13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 9 recites “a first computer component for discarding … factors” and “a second computer component interactive with the first computer component for coalescing the pertinent factors”.  Although Applicant’s Specification generally describes employing a computer, Applicant’s Specification does not disclose computer components, generally, or interactive computer components for coalescing the pertinent factors, specifically.  As a result, Applicant’s amendments amount to new matter.
Accordingly, claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 10–13, which depend from claim 9, inherit the deficiencies described above.  As a result, claims 10–13 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a probable cause” in the step for “evaluating”.  However, claim 14, from which claim 15 depends, previously recites “a probable cause” in the step for “coalescing”.  As a result, the scope of claim 15 is indefinite because it is unclear whether Applicant intends for the recitation of claim 15 to reference the recitation of claim 14 or intends to introduce second, different “probable cause”.  For purposes of examination, claim 15 is interpreted as reciting “the [[a]] probable cause” in the step for “evaluating”.
As a result, claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
Claim 16, which depends from claim 15, inherits the deficiencies described above.  As a result, claim 16 is similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 9–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 9 recites an abstract idea.  Claim 9 includes limitations for “discarding nonessential and redundant factors gathered during the field investigation and for focusing on pertinent factors necessary for determining whether the property damage is an unexpected loss” and “coalescing the pertinent factors into a comprehensive cause and effect category for evaluating the insurance claim”.
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with fundamental economic principles or practices associated with insurance, commercial business relations because the limitations describe a process for assessing an insurance claim by an insurance company, or managing personal behavior or relationships or interactions between people because the limitations describe a process for processing an insurance claim.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 14 includes substantially similar limitations to those included with respect to claim 9.  As a result, claim 14 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 14.
Claims 10–13 and 15–20 further describe the process for processing an insurance claim and recite certain methods of organizing human activity associated with fundamental economic principles or practices associated with insurance and/or managing personal behavior or relationships or interactions between people for the same reasons as stated above with respect to claim 9.  As a result, claims 10–13 and 15–20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 9 does not include additional elements that integrate the abstract idea into a practical application.  Claim 9 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 9 include a computer, an input port, first and second computer components, and a step for downloading information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the step for downloading does not more than generally link the use of the abstract idea to a particular technological environment.  As a result, claim 9 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 14 includes substantially similar limitations to those included with respect to claim 9.  Although claim 14 additionally includes a computer-readable medium, the additional element, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the additional computer element is a generic computing component that is merely used as a tool to perform the recited abstract idea.  As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
Claims 10–13 and 15–20 do not include any additional elements beyond those recited with respect to claims 9 and 14.  As a result, claims 10–13 and 15–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 9 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 9 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 9 include a computer, an input port, first and second computer components, and a step for downloading information.  The additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the step for downloading does not more than generally link the use of the abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 9 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 14 includes substantially similar limitations to those included with respect to claim 9.  Although claim 14 additionally includes a computer-readable medium, the additional element does not amount to significantly more than the abstract idea because the additional computer element is a generic computing component that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Claims 10–13 and 15–20 do not include any additional elements beyond those recited with respect to claims 9 and 14.  As a result, claims 10–13 and 15–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 9–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9–12, 14–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlbin et al. (U.S. 2004/0054556) in view of Guensler et al. (U.S. 2018/0218452).
Claims 9 and 14:  Wahlbin discloses a computer for in-house processing of an insurance claim for damage suffered by a claimant, the computer comprising: 
an input port (See FIG. 1–2) for downloading i) administrative information and documentation pertinent to the insurance claim, ii) an identification of probable causation for the damage, iii) a property description, and iv) relevant information, all gathered during a field investigation (See paragraph 39, in view of paragraphs 76–294 and 393, wherein stored data relating to claim characteristics gathered by an adjuster is accessed, and wherein the claim characteristics include government administrative information, location maintenance documentation, damage causation, property descriptions, and other gathered information); 
a first computer component (See FIG. 1–2) for discarding nonessential and redundant factors gathered during the field investigation and for focusing on pertinent factors necessary for determining whether the property damage is an unexpected loss (See FIG. 5 and 8A–8B and paragraphs 298 and 12, wherein at least one characteristic is selected from a set of characteristics and wherein decision points are utilized to determine one or more causation characteristics from the at least one characteristic, and paragraph 330, wherein an example of characteristic relevancy is disclosed as discarding irrelevant characteristics; see also paragraphs 330–332, in view of paragraphs 297–298 and 319, wherein cause is characterized as unforeseeable); and 
a second computer component interactive with the first computer component (See FIG. 1–2) for coalescing the pertinent factors into a comprehensive cause category for evaluating the insurance claim (See FIG. 8A–8B and paragraphs 298 and 12, wherein decision points are utilized to determine one or more causation characteristics from a set of characteristics, and wherein the characteristics combine to identify a cause category).  Wahlbin does not expressly disclose the remaining claim elements.
Guensler discloses property damage (See paragraph 40, wherein personal and property damage is disclosed) and cause and effect elements (See paragraph 37, wherein cause-effect relationship variables are utilized in insurance analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
With respect to claim 14, Wahlbin further discloses a computer-readable medium having executable instructions (See paragraphs 42–43)
Claims 10 and 20:  Wahlbin discloses the computer of claim 9 wherein the administrative information pertinent to the insurance claim includes: i) claimant identification, ii) property ownership rights, and iii) property location (See paragraphs 298 and 80–82, wherein characteristics, including the name of the injured, property rights, and locations, are input).
Claims 11 and 18:  Wahlbin discloses the computer of claim 9 wherein a probable cause of the property damage is selected from a group including: i) fire, ii) water, iii) explosion, iv) impulse forces, and v) other cause(s) with an appropriate description (See paragraphs 298 and 95, wherein causal conditions are entered).
Claims 12 and 19:  Wahlbin discloses the computer of claim 9 wherein the property description is selected from a group including: i) a personal residence(s), ii) buildings and edifices, iii) vehicle(s), iv) conveyances, v) infrastructures, and vi) other property interests with an appropriate description (See paragraphs 298, 80, 88, and 90–93, wherein property descriptions are entered).
Claim 15:  Wahlbin discloses the computer-readable medium of claim 14 wherein the winnowing instruction comprises instructions for: 
factorizing the data into the nonessential factors and the pertinent factors (See FIG. 5, FIG. 8A–8B, and paragraph 298, wherein gathered characteristics are factorized into relevant cause characteristics, and wherein nonessential factors are discarded; see also paragraph 67, wherein at least one characteristic is selected from a set of characteristics); 
evaluating the pertinent factors and a nature of actual damages identified in the pertinent factors to establish a probable cause for the property damages (See paragraphs 297–298 and 319, wherein a cause is determined); and 
assessing the pertinent factors and the nature of the actual damages to determine an origin of the actual damages for the insurance claim (See paragraph 12, wherein causation is determined according to claim characteristics).

Claims 13 and 16–17 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlbin et al. (U.S. 2004/0054556) in view of Guensler et al. (U.S. 2018/0218452), and in further view of Collins et al. (U.S. 2009/0265193).
Claims 13 and 17:  Wahlbin discloses the computer of claim 9 wherein the relevant information gathered during the field inspection includes: i) documentation (See paragraphs 76–294, wherein the adjuster obtains answers to investigative questions).  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses ii) photos, and iii) maps and sketches (See paragraphs 108 and 120, wherein photographs are obtained and transformed into 3D renderings).
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 16:  Wahlbin discloses the computer-readable medium of claim 15 where in the coalescing step results in a cause and origin result for further use in appraising the insurance claim (See paragraphs 297–298 and 319, wherein a causation result is determined).  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses a report (See paragraphs 7 and 75, wherein a report is prepared and stored).
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623